 160TURNER BEVERAGE CO.Turner Beverage Company,Inc.andJoe BranumandMary Don Jones Branum.Cases 10-CA-20999 and 10-CA-2112331March 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNISAND JOHANSENOn 24 December 1985 Administrative LawJudge Philip P. McLeod issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cu1951)We have carefully examined the record and find no basis for re-versing the findingsMary L. Bulls, Esq.,for the General Counsel.Michael L. Lowry, Esq. (Ford & Harrison),of Atlanta,Georgia, for the Respondent.DECISIONSTATEMENT OF THE CASEPHILLIP P.McLEOD, Administrative Law Judge. Iheard this case on 3 and 4 October 1985 in Huntsville,Alabama. The case originated from charges filed by JoeBranum in Case 10-CA-20999 on 31 May 1985 and byMary Don Jones Branum in Case 10-CA-21123 on 31July 1985, against Turner Beverage Company, Inc. (Re-spondent).On 12 July 1985 a complaint and notice of hearingissued in Case 10-CA-20999. On 18 September 1985 anorder consolidating cases, amended consolidated com-plaint, and notice of hearing issued, setting 3 October asthe hearing date. The consolidated complaint alleges,inter alia, that Respondent violated Section 8(a)(1) and(3) of the National LaborRelationsAct, by threateningemployees that it was futile for them to select a union astheircollective-bargaining representative and by dis-charging employees Joe Branum and Mary Don JonesBranum because of Joe Branum's activitieson behalf ofor support for, a union.In its answer to the complaint,Respondent admittedcertain allegations,including the filing and serving of thecharges;its status as an employer within the meaning ofthe Act;the status of Chauffeurs and Sales Drivers LocalUnion No. 402, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America as a labor organization within themeaning of the Act; and the status of various individualsas supervisors and agents of Respondent within themeaning of Section 2(11) of the Act. Respondent deniedhaving engaged in any conduct which would constitutean unfair labor practice within the meaning ofthe Act.At the trial,allpartieswere represented and affordedfull opportunity to be heard, to examine and cross-exam-inewitnesses,and to introduce evidence.Following theclose of the trial, all parties filed timely briefs with mewhich have been duly considered.On the entire record in this case and from my observa-tion of the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONTurner Beverage Company, Inc. is and has been at alltimesmaterial, an Alabama corporation with an officeand place of business located in Huntsville, Alabama,where it is engaged in the warehousing, sale, and distri-bution of malt beverages, primarily beer. During the pastcalendar year, which period is representative of all timesmaterial,Respondent purchased and received at itsHuntsville, Alabama facility products valued in excess of$50,000 directly from outside the State of Alabama.Respondent is, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.LABOR ORGANIZATIONChauffeurs and Sales Drivers Local Union No. 402, af-filiatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is,and has beenat all times material,a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent is a franchised wholesale distributor ofAnheuser-Busch and Stroh products in the Huntsville,Alabama vicinity. Respondent has two divisions, the An-heuser-Busch division and the Stroh division. Respond-ent's president is Gordon S. (Buddy) Turner. The execu-tive vice president is Charles Sarver. Since he was hiredin October 1984, Kevin Carter has occupied the positionof general manager. Reporting to Carter are TerryAmidon, manager of the Anheuser-Busch division; DavidZimmerman, manager of the Stroh division; and EllisWalden,warehouse supervisor.Respondent employsabout 50 to 60 people, including route managers, office279 NLRB No. 24 TURNER BEVERAGE COclerical employees, driver salesmen, helpers, and ware-house personnel.All malt products have a specified shelf life. It is theresponsibility of the wholesaler, pursuant to its franchiseagreementwith the brewery, to ensure that out-of-dateproducts do not remain in the retailer's place of businessfor sale.Respondent's relationship with Anheuser-Busch is de-scribed in detail andat length ina "Wholesaler EquityAgreement." In this franchiseagreement,the sale of out-of-date products by Respondent to a retailer is consid-ered a fraudulent transaction which canresult in immedi-ate terminationof the franchise by Anheuser-Busch. Re-spondent's failure to ensure that out-of-date products areremoved from a retailer's store can also lead to a "defi-ciency termination" of the franchise if the problem is notcorrected. If Respondent is deficientin removingout-of-date products from a retailer's store, Respondent is firstgiven a period of time to resolve the problem. If the de-ficiency continues, the franchise can be terminated.Joe Branum began working for Respondent in August1962 as a bookkeeper. After about 6 months,Branumbecame a driver/salesman.Branum continued to holdthis position until his discharge on 29 March 1985. Atthe timeBranum wasdischarged, he had been workingin the Anheuser-Busch division for 8 years. He was oneof eight Anheuser-Busch driver/salesmen employed byRespondent under theimmediatesupervision of Ware-house Supervisor Ellis Walden.Mary Don JonesBranum beganto work for Respond-ent in August 1981. She worked as an assistant book-keeper and performed other clerical duties as assigned.Joe Branum and Mary Don JonesBranum met duringtheir employment by Respondent. They began living to-gether in December 1981. Respondent was aware of theBranums'relationship.Mary Don JonesBranum wqs in-formed at some point that there was no policyagainstsuch a relationship, and it should not interfere with herwork. Joe and MaryBranum weremarried on 14 June1985.B. Joe Branum's Union ActivityJoe Branum testified that during February 1985 hestarted talking to other driver/salesmen and helpersabout the possibility of getting a union to represent em-ployees. Branum testified he spoke to several employeesin the breakroom and in the warehouse area. On cross-examination, Branum was confronted with the affidavitwhich he gave to a Board agent during the investigationof his charge. In that affidavit, Branum states that hebegan talking about the possibility of a union with otheremployees approximately a year and a half prior to hisdischarge. After this, Branum's testimony tended to vac-illate somewhat on the issue of when he first began talk-ing about a union with other employees. I conclude thatfor the period of a year to a year and a half prior to hisdischarge, Branum spoke to fellow employees at varioustimes about the possibility of being represented by aunion. This appears to have been very casual conversa-tion,however, for Branum admits that at the time hewas discharged on 29 March 1985, he still had not con-tacted any particular unionMoreover, except as specifi-161cally described below, there is no evidence that Re-spondent knew of thesecasualconversations.Branum testified that he mentioned the need for aunion on twoseparateoccasions in front of Anheuser-Busch Division Manager Terry Amidon. According toBranum,both theseoccasionsoccurred in early March1985. Concerning the first conversation,Branum testifiedthat he, employee Steve Day, and Amidon were in thebreakroom one day,and Branumwas complaining abouthaving to do extra work without getting extra pay. AsBranum stood up to go for coffee,Branumstated, "Whatwe needis a good union." Branum admitsthat Amidondid not say anything inresponsetohiscomment.Amidon denied ever having heard any prounion state-ment byBranum untilthe day of his discharge.' Em-ployee Steve Day corroboratedBranum'stestimonyabout the breakroom conversation and, in particular,about Amidon's presence. Day's recollection of the inci-dent substantially comportedwithBranum'sversion.Day, however, was very confused about the timing ofthis conversation. On directexamination,Day placed thetiming inMarch 1985. On cross-examination,Day testi-fied that he was "just about positive" this conversationoccurred before Carterbecame generalmanager in Octo-ber 1984. Finally, Day insisted that the conversation oc-curred during 1985 because the "union stuff didn't getstarted until this year."Iplace lessimportance on thetiming of this conversation than either the GeneralCounsel or Respondent. I creditBranum andDay thatthe conversation occurred as described. From it, I con-clude simply that at some point beforeBranum's dis-charge,Respondentwas awarethatBranum harboredprounionsentiments.Branum testified that on another occasion, he wentinto the computer room after completing his daily route.Employees Joan Day and Mary Don Jones Branum wereworking in the computer room. Mary Branum informedJoe Branum that employees were going to start workingon Saturday. Joe Branum replied, "Damn, what we needis a good union around here." Joe Branum testified thatas he turned around after making that comment, he ob-servedAmidon leaving the room. Mary Branum cor-roborates the testimony of JoeBranum.Amidon deniedthe incident. Respondent argues that Amidon's testimonywas candid while the testimony of Mary Branum shouldbe discredited because of her relationship with JoeBranum.Although I had some doubt about certain por-tions of MaryBranum's testimony, I found this portionof her testimony to be wholly straightforward and credi-ble.Amidon, however, did not impressme astelling thetruth about not having overheard Joe Branum makeprounion statements while employed by Respondent. IcreditJoe Branumand Mary Branum that, on this occa-sion, Joe Branumdid express a prounion sentiment, and'Respondentargues atsome length that because of the construction ofthe breakroom, the warehouse manager, whose office is next to thebreakroom, could not have heard Branum's comment The GeneralCounsel does not argue that the warehousemanagerdid hearBranum'scomment, and I find no evidence which would support such a conclu-sionAlthough the warehouse manager might be able to look into thebreakroom through a glass window, there is no evidence that one canhear through this partition 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this was overheard by Amidon. Accordingly, I con-clude that prior to Joe Branum's discharge by Respond-ent,Respondent was aware that Joe Branum harboredprounion sentiments. What part, if any, this played in JoeBranum's discharge is discussed in greater detail below.C. Carter's New Overage Beer Policy and itsConsequencesGordon Turner decided to hire Kevin Carter in Octo-ber 1984 to attempt to straighten out various problemswhich Turner was having in running the business.BeforeCarter was hired by Respondent, he was a district man-agerfor the Stroh Brewery, and Turner believed thatCarter had the experience necessary to help him correctthese various problems. In December 1984, after beinggeneralmanagerfor about 2 months, Carter informedemployees of various changes he was instituting. One ofthese changes was a new overage product policy whichprovided for progressive disciplinary action. This policybecame effective 1 January 1985. Pursuant to this newpolicy, driver/salesmenwererequired to pay for anyoverage product which they brought back to Respond-ent'swarehouse. Driver/salesmen were to be charged forbeer returned at the wholesale cost of $11.85 per case.What Carter's intentionswere are unclear,butwhateffect his new policy had was disastrous for Respondent.As Respondent admits in its brief, "Carter's new policyhad the effect of exacerbating the problem .. . ."Branum and other driver/salesmen began moving beerfrom slow-moving retail accounts to other accountswhere it would more likely get sold. Because of the pen-alty of having to pay for overage beer returned to thewarehouse, the driver/salesmen simply avoided bringingback overage beer. Consequently, during January andFebruary 1985, a significant amount of overage beer ac-cumulated in retail stores.D. The Problem UnfoldsDuring February 1985 Bob Fountain, district managerfor Anheuser-Busch, Inc., discovered out-of-date beer inone of the stores serviced by driver/salesmanDon Little.Fountain complained to Carter. Carter examined Little'spersonnelfile and discovered that Little had been disci-plined on three prior occasions. Carter terminated Little.On 18 February 1985, Fountain and Bob Walsdorf, di-vision manager of Anheuser-Busch, Inc., came to Hunts-ville for a meeting with Gordon Turner, Kevin Carter,and David Zimmerman. Fountain and Walsdorf remind-ed Respondent that if the problem of out-of-date beercontinued, it could jeopardize Respondent's franchise.Carter informed Fountain and Walsdorf that Respondenthad terminated Little and that it had decided to termi-nateDon Carter, the route supervisor who was responsi-ble for Little.On 21 February 1985, General Manager Kevin Carterterminated Route Supervisor Don Carter.E. The March CrisisFollowing the meeting between Anheuser-Busch, Inc.representatives Fountain andWalsdorf with representa-tives of Respondent on 18 February, General ManagerCarter apparently took no immediate action to attempt towithdraw out-of-date beerfrom the general marketplace.On 6 March, approximately 3 weeks later, Re-spondent held its next regularly scheduled sales meeting.Fountain, who had returned to review Respondent's 5-year plan and to follow up on the problem of out-of-datebeer, attended this meeting. At this meeting, GeneralManager Carter announced (for the first time) that allout-of-date beer had to be removed from the retailmarket immediately.Management teams were organizedto assistthe driver/salesmen in clearing retail accounts ofout-of-date beer.These management teams were assignedthe task of going to retail facilities, spray painting thetops of out-of-date beer to render it unsaleable, and set-ting it aside so that salesmen could pick it up when theyserviced the account during their regular schedule.Wednesday, 6 March, was not a normal workday duringwhich driver/salesmen called on retail accounts. Conse-quently,driver/salesmen and the management teamswere directed to use that day to cover as many accountsas possible.Later in the day, Fountain left Respondent's premises.Approximately 15 to 20 minutes after leaving, Fountaintelephoned Carter to say that he had been notified of ananonymous telephone call made to the Anheuser-Buschbrewery in St. Louis which indicated that Respondenthad sold out-of-date products to Super Discount Bever-age. Super Discount Beverage is a retail outlet owned byRespondent's Stroh divisionmanager,David Zimmer-man. Fountain reported the caller had stated that em-ployee Don Little had been terminated for having out-of-date beer in the market place and that that same beerhad been picked up by Respondent and sold to SuperDiscount Beverage. Fountain reported he had been givenspecific quantities, invoice numbers, and prices.Whether at Fountain's insistenceor Carter'ssugges-tion, Fountain, Carter, and Zimmerman went immediate-ly to Super Discount Beverage. After searching thestore, the specific product in question could not befound. However, out-of-date beer was discovered. Thisbeerwas removedby Carter. As they wereleavingSuperDiscountBeverage,Fountain commented toCarter that he believed Respondent had been the victimof a disgruntled employee. Carter admits that he immedi-ately suspected Joe Branum and Mary Branum of havingbeen involved in the anonymous call because JoeBranum would have access to inside information aboutRespondent's sales through Mary Branum, who operateda computerterminal dealingwith Anheuser-Busch sales.After leaving Carter and Zimmerman the second time,Fountain later telephonedRespondent's facility andspoke to Zimmerman. Fountain informed Zimmermanthat during the visit to Super Discount Beverage, he hadhad some question about some of the Anheuser-Buschproduct in stock, but he was not sure if it was out ofdate because he could not read the code properly. Foun-tain told Zimmerman that he had returned to Super Dis-count Beverage to check the beer and had determinedthat it was indeed out of date. Fountain told ZimmermanthatRespondent should come and get the product. Ap-proximately 10 minutes later, Fountain again telephoned TURNER BEVERAGE CO.Zimmerman.Fountain was somewhatupset because noone had comeimmediatelyto pick up the out-of-datebeer.Carter andZimmerman wentto Super DiscountBeverage.In the meantime,Fountain set the out-of-dateproduct in the doorway of the store and was sprayingthe tops of the beer with paint to renderitunsaleable.When Carterand Zimmermanarrived,Carter becameupset with what Fountain was doing, and the two had aminor argument.The unsaleable beer was then removedby Carter andZimmerman.By the end of the workday on Wednesday, 6 March,Carter had gotten reports from various of the manage-ment teamswhich had gone out to remove out-of-datebeer that there was a considerable quantity of such beerin the market place. Branum testified that he picked upabout 15 to 20 cases of out-of-date beer on that portionof his route which he was able to cover on 6 March.On the nextmorning,Thursday, 7 March, Carter heldanother meeting with driver/salesmen before they begantheir regularroutes for thatday.Managementpersonnelalsoattendedthemeeting.Carterberatedthedriver/salesmen forallowing such a large quantity ofout-of-date beer to accumulate. He pointed out to thedriver/salesmen thepotential franchise problem whichhad developed. Carter then informed the driver/salesmento forget the existing policy of having to pay for out-of-date beer which they returned. Carter instructed the em-ployees to go out and bring in the old beer immediately.Carter told the driver/salesmen therewould be nocharge for the beer and there would be no disciplinaryaction taken for returning out-of-date beer. All witnesseswho testified concerning thismeeting agreethatCarterthen told the driver/salesmen thatthe one thing he didnot want to have happen, and would not tolerate hap-pening,was for a member of management to come inbehind a driver/salesman andfind that they had notpicked up out-of-date beer at a particular account. Cartertold the employees that if that happened, "that's yourjob."After themeeting on7March, Gordon Turner andKevin Carter flew to Macon, Georgia, to observe an An-heuser-Busch warehouse facility belonging to a differentwholesaler.While there, Carter received a telephone callfrom a secretary at Respondent's facility, informing himthatFountain had returned to Huntsville and was de-manding access to certain sales records. Turner andCarter chartereda plane andflew back to Huntsville im-mediately.When they arrived at Respondent's facilitythey met with Fountain, who informed Respondent thatAnheuser-Busch, Inc., had cause to believe that Re-spondent was guilty of selling out-of-date beerto a retail-er.Turner and Carter assured Fountain that they had notsold out-of-date beer, but that they would cooperatewith any investigation Anheuser-Busch,Inc.was con-ducting.22For about 3 weeks during March, Fountain conducted an ongoinginvestigation of Super Discount Beverage, owned by Zimmerman Al-though the out-of-date product reported to have been sold to Super Dis-count Beverage in the anonymous telephone call to Anheuser-Busch, Incwas not found,a subsequent report issued by Anheuser-Busch,Inc re-vealed numerous irregularities and unexplainable transactions betweenRespondent and Super Discount Beverage163Later that same day, Carter, Zimmerman, and Amidonhad a meeting in which it was decided that beginning thenext day, Friday, 8 March, Zimmerman and Amidonwould follow behind Branum to see whether there wasout-of-date beer which he was not picking up. Zimmer-man and Amidon testified that on Thursday they hadspot-checked various routes and discovered out-of-datebeerwhich Branum had not picked up. Respondentargues that this was the reason why the decision wasmade to follow Branum beginning on Friday. I do notcredit this testimony. The reason I do not credit this tes-timony is best exemplified by that of Terry Amidon ondirect-examination. Amidon testified as follows (emphasisadded):Q. [By Respondent's counsel]Subsequent to thatmeeting,the secondmeeting,did you go out intothe market place?A. [By Amidon] Yes, I did.Q. And did you find old beer on theroutes?A. Yes, we did.We found a lot.Q. And did you find any onMr. Branum's route?A. Yes, we did. We found a lot on his route also.Q. And on that day were you working behindthe salesmenor ahead ofthe salesmen?A. We were working behind thesalesmen.Q.What did you do in connection with thatreport? Or with that finding? Excuse me.A.When we came back in I told Kevin Carterwhat we had found.Q.What did you tell him?A. I told him we had found an awful lot of beeron this route.Q. On whose route?A. On JoeBranum's route.Q.Did you find any old beer on any routes,salesmen's routes, whom you were working behind?A. No.On the one hand, Amidon testified that they found "alot"of old beer on the various routes. It is absolutelyclear that Amidon is not talking only aboutBranum'sroute because Amidon testified, "We found a lot on hisroute also." Nevertheless, Amidon asserted only a fewmoments laterthat no out-of-date beer was found onother salesmen's routes. I do not believe for a momentthatBranum'swas the only route on whichZimmermanand Amidon found that old beer had not been picked up,or that this was the reason why Zimmerman andAmidon decided to follow behind Branum and check hisroute. Rather, every indication points to the fact that Re-spondent decided to followBranum becauseit suspectedhim of having made the anonymous report to Anheuser-Busch, Inc. As I have already indicated, Carter admitsthat on the previous day, 6 March, he immediately sus-pected Branum when he learned of the anonymous call.On the afternoon of 7 March, Fountain confrontedTurner and Carter and told them that Anheuser-Busch,Inc. had cause to believe that Respondent was guilty ofselling out-of-date beer. The situation had become in-tensely critical for Respondent. Every indication pointsto the conclusion it was then and there thatRespondent 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecided to try to find a reason to get rid of Branum, andI conclude it was for this reason that Respondent decid-ed to have Amidon and Zimmerman begin followingBranum the next day.On Friday and Saturday, 8 and 9 March, Amidon andZimmerman checked the accounts which Branum serv-iced on 7 and 8 March, respectively. On Sunday, 10March, Amidon went alone and inspected more of Bran-um's accounts. Amidon kept notes of out-of-date beerfound at accounts serviced by Branum during this 3-dayinvestigation.Amidon gave these notes to General Man-ager Carter the following week.On Monday, 11 March 1985, Carter met with GordonTurner and Charles Sarver. The three discussed Bran-um's relationship with Mary Don Jones and their suspi-cions that Branum and Jones had worked in concert toprovide information to the brewery in the anonymouscall.The three also concluded that enough evidence hadbeen gathered from Zimmerman's and Amidon's investi-gation of Branum's accounts to discharge Branum. Thethree concluded,, however, that the timing was not rightto discharge either Branum or Jones because of the con-tinuing brewery investigation. Consequently, a decisionwas made to delay the timing of those discharges.On the following day, 12 March, Carter instituted anew disciplinary policy concerning out-of-date beer. Pur-suant to this new product,route salesmenwould nolonger be charged for overage product returned to thewarehouse. If a route manager should find overage prod-uct in one of the accounts, then the salesman would becharged for the product and would receive a writtenreprimand. A second written reprimand would result intermination.On Thursday, 14 March, Fountain requested varioussales information from Respondent which Carter consid-ered to besensitive.Before Carter wouldrelease the in-formation to Fountain, he first spoke to Walsdorf, theAnheuser-Busch, Inc. division manager, and determinedthat the brewery was indeed insisting on this informa-tion.Walsdorf confirmed Fountain's demand. On thatsame day, Gordon Turner received a telephone call fromAnheuser-Busch, Inc., insisting that he attend a meetingat the brewery's regional office in Atlanta on the follow-ing day, 15 March.On 15 March, Turner first met with Fountain andWalsdorf.Together they went over variousbusinessrecords of Respondent. Turner testified it was clear tohim that Anheuser-Busch, Inc. was trying to prove thatRespondent knowingly sold out-of-date beer to a retailer.After this meeting, Turner went with Fountain andWalsdorf to a second meeting with Jim Hunter, the re-gional manager for Anheuser-Busch, Inc. After consider-able discussion, Hunter told Turner in effect to go backto Huntsville, clean up the problem, and that Anheuser-Busch,Inc.would consider the matter ended. Turnertold Hunter of his decision to fireBranum.On the following Saturday, 16 March, a second anony-mous telephone call was made to Anheuser-Busch, Inc.concerning Respondent. The caller informed Anheuser-Busch, Inc. that Respondent's employees were upsetwith General Manager Carter, his operating procedures,and the way he ran thebusiness.The caller also statedthat morale was basically nonexistent and that somethingshould be done about Carter. Lastly, the caller issuedsome vague physical threat to Carter. Fountain informedCarter about the substance of this call. Carter in turn dis-cussed withTurner and Sarver the fact that he thoughtJoe Branum and Mary Don Jones were also responsiblefor this second call.On 28 March, Turner, Sarver, and Carter met withRespondent's legalcounsel to discuss terminating MaryDon Jones and Joe Branum. Counsel recommended dis-charging both individuals. Sarver pointed out that aclose friendship existed between Mary Don Jones andGordon Turner's sister. Sarver recommended that inorder to avoid family problems, the time was not right todischarge Jones. A decision was made to retain Jones forthe time being, but to discharge Branum immediately.On 29 March, Branum was discharged at the conclu-sion of his normal workday. Amidon told Branum thatBranum was being discharged as a result of the out-of-date beer which he and Zimmerman found on Branum'sroute during their 3-day investigation on 9, 10, and 11March. Branum protested that this out-of-date beer hadbeen found during a "grace period" during which no dis-ciplinewas goingto be imposed for having overage beer.Either Carter or Amidon told Branum that there was nosuch grace period or that it did not apply to overagebeer found by a supervisor after the driver/salesmen vis-ited an account.3 During the discharge interview, Carterread dates and the names of retailers from a sheet ofpaper which was the paper on which Amidon madenotes during his investigation of Branum. Branum askedCarter for a copy of these notes. Carter apparently de-clined to do so. Amidon and Carter testified that asBranum left this meeting, Branum said, "Within 2months you'll have aunionin here." Carter and Amidonboth testified that they never heard Branum say anythingabout a union prior to Branum's statement on 29 Marchafter he had been discharged. I do not credit Amidon.As I have found above, Branum made comments on atleast two occasions which were overheard by Amidon.F. Evidence of Disparate Treatment and/or UnlawfulMotivationEmployee Charles Pope was discharged by Respond-ent for challengingZimmerman to a fight. Prior to hisdischarge,Pope worked as a driver/salesman in theStroh division of Respondent. Pope was still employedduring the March crisis described above. Pope testifiedthat thiscrisis,and in particular the intensive effort madeby Respondent to remove out-of-date beer from themarket place applied only to Anheuser-Busch products.No similar crisis developedregardingStroh products.Pope testified that because oftraininghe received whenhe wasfirsthired,itwashis practice to return out-of-date Stroh products to Respondent's warehouse. Popealso testified, however, that during the March crisis hewas surehe had some overage Stroh products in the8Carterwas,of course,referringtohiscomments to thednver/salesmenin the meeting on 7 March that if supervisors foundoveragebeer in an account after it had been visited by thednver/salesmen,he would beterminated TURNER BEVERAGE CO.market place. Pope testified that shortly after Branum'sdischarge,he, driver/salesman Frank Malone,and DavidZimmerman had a conversation about out-of-date beer.According to Pope, he told Zimmerman, "I got out-of-date beer on the route."Zimmermanreplied, "I know."Malone laughed. According to Pope, Zimmerman thenlooked at Malone and said, "Don't be laughing. You'reno angel either." Zimmerman denies the conversation.Malone did not testify.Joe Branum testified that during mid-May, he visitedZimmerman at Super Discount Beverage. According toBranum,he asked Zimmerman during the conversation ifit looked like employees would go union. Branum testi-fied that Zimmerman replied, "If the Union comes in, wewill not sign a contract with the Union; we'll man thetrucks ourselves." According to Branum, he then said,"Yeah,that is what got me,talking union."Zimmermanreplied, "Yeah, the wrong person heard you."Zimmerman denied the conversation as described byBranum. According to Zimmerman, Branum came by hisstore on several occasions after Branum was dischargedtrying to get Zimmerman to talk about the Union. Zim-merman testified,"The only thing that was said, youknow, if the Union did come in that we still had to nego-tiate and we had to agree on a contract. That was theextent of it." Zimmerman denies that he said Respondentwould not sign a contract, and according to Zimmerman,there was no discussion about manning the trucks. Simi-larly,Zimmerman denies telling Branum,or agreeingwith Branum, that Branum's union activity had anythingto do with his discharge. Concerning these conversa-tions,IcreditZimmerman over Branum. NeitherBranum nor Zimmerman impressed me as being whollytrustworthy. I am convinced that Branum memorizedcertain portions of his testimony. His delivery was me-chanical and rote. Although I do not necessarily creditall of Zimmerman's testimony, I am convinced that theseconversations with Branum were an attempt by Branumto "set up" Zimmerman. It is apparent from Zimmer-man's testimony that he realized this, and was very cau-tious in what he said toBranum.Ifind it unbelievablethat Zimmerman would or did tell Branum under thesecircumstances that Respondent would not negotiate withthe Union or that Branum was discharged for union ac-tivities.Charles Pope testified that approximately 31 May, hewent to Zimmerman's office after completing his route.Pope testified Zimmerman asked if he thought the Unionwould be voted in during an upcoming scheduled elec-tion to be conducted by the Board. Pope replied yes,that he thought employees would vote for the Union.According to Pope, Zimmerman then stated that KevinCarter realized the mistake she had made. Pope replied,"Yeah, you fired a guy who had been there for 22 yearsfor having out-of-date beer." Zimmerman stated that wasnot the only reason. Pope replied, "Talking union,right?" According to Pope, Zimmerman nodded his headin the affirmative.Zimmerman denied having any conversation withPope about Branum's union activity. Respondent arguesthat Pope should be discredited because he disliked gen-eralmanager Carter, because he physically threatened165Zimmerman during his employment, and because Popeharbors an inherent bias against Respondent as a result ofhis discharge. I see no evidence that Pope expressed anydislike for General Manager Carter, although it was hisopinion that Carter treated people badly in some ways.Recognizing someone'smanagement shortcomings is notnecessarily synonymous with disliking the person. Thereis no question that Pope might naturally harbor some re-sentment against Respondent for being discharged, but Isaw no evidence of that in Pope's demeanor. As a matterof fact, I was impressed by how openly and candidlyPope described the incidents which led to his discharge.In fact, throughout his testimony, Pope's demeanor wasunpretentious, straightforward, and wholly candid. Thesame may not be said of Zimmerman. Based on my ob-servation of their demeanor, I credit Pope over Zimmer-man, both with regard to this conversation and the earli-er conversation between Pope and Zimmerman describedabove.G. The Discharge of Mary Don Jones BranumOn the Monday following Joe Branum's discharge,Carter called Mary Don Jones into his office. AccordingtoMary Don JonesBranum'suncontradicted testimony,Carter told her that Joe Branum's termination would notaffect her job. Carter complimented Jones that she wasdoing a good job and that her future was secure withRespondent.On 7 June, the day following the Board-conductedelectionamong Respondent's driver/salesmen, Joneswent on vacation. Mary Don Jones and Joe Branumwere married on 14 June, and she returned to work on24 June.WhileMary Don Jones Branum was on vacationleave,Carter met with Sarver and Turner and decidedthat she would be terminated on her return to work.During her absence, Respondent hired a new employeeand abolished her job. When Mary Don Jones Branumreturned to work on 24 June, Carter called her to hisoffice and discharged her.Analysis and ConclusionsThe primaryargumentadvanced by the GeneralCounsel is that Joe Branum was discharged because ofhis union activity and/or prounion sentiments. To de-scribe the credible evidence tending to support this posi-tion as "weak" would be generous to the General Coun-sel. In fact, it is almost nonexistent. For the period of ayear to a year and a half prior to his discharge,Branumspoke to fellow employees at various times about thepossibility of being represented by a union. It is apparentthat these were nothing more than casual conversations,however, for by the time Branum was discharged on 29March, he still had not contacted any particular union.Evidence that Respondent was aware of such conversa-tions is minimal.The record reflects that on only twooccasions Branum made prounion comments in front ofRespondent's Anheuser-Busch division manager, TerryAmidon. On neither occasion did Amidon respond insuch a manner that might violate the Act, express animusby Respondent, or even suggest any real interest on 166DECISIONSOF NATIONALLABOR RELATIONS BOARDAmidon's part. In fact,Branumhimself admits that onbothoccasions,Amidon said nothing. The evidence inthis casesimply does not support a conclusion that Bran-um's prounionsentiments actually played any part in Re-spondent's decision to discharge either Branum or hiswife,Mary Don JonesBranum.The only credible evi-dence to which the General Counsel can point to sup-port his argument is the single nod of his head by Re-spondent's Stroh divisionmanager,David Zimmerman,in responseto the assertion by employee Charles Popethat Branum was fired in part because of "talking union."I have considered this evidence, and particularly when itisconsidered in conjunction with all of the other evi-dence surrounding what I have described as the "Marchcrisis"regardingout-of-date beer, Zimmerman's nod issimply not enough to overcome the overwhelming evi-dence that the Branums were discharged because of theirperceived role as precipitating Anheuser-Busch,Inc.'s in-volvement in that crisis. Branum was discharged on 29March. Zimmerman's nod to Pope occurred almost 2months later, on 31 May. I am convinced that Zimmer-man's nod to Pope did not in any way represent Re-spondent'srealreason for discharging Branum, butrather was an attempt by Zimmerman to influence Popein the Board election which was scheduled to be con-ducted only 1 week later on 7 June. This nonvocal state-mentby Zimmerman to Pope is not alleged in the com-plaint, and I shall therefore make no finding that it wasunlawful.Considered as a whole, the record in this case over-whelmingly demonstrates that Respondent dischargedBranum becauseit believedBranum wasengaged in con-certed activitywith employeeMary Don Jones inmaking anonymous telephone calls to Anheuser-Busch,Inc. which put Respondent in jeopardy of losing its fran-chise because of alleged improper business practices byRespondent. In its brief, Respondent admits as much re-garding its reason for dischargingMary Don JonesBranum.Respondent states, "Mary Don Jones Branumwas . . . terminated because of the company's suspicionof her involvement in furnishing confidential informationto the Anheuser-Busch brewery .. . .This case may be summarized quite simply. Within ashort time after he was hired by Respondentas generalmanager,Kevin Carter instituted a new overage beerpolicy which required driver/salesmen to pay for over-age beerwhich they returned to Respondent's ware-house. As a result, driver/salesmen simply avoided bring-ing back overage beer. Overage beer began to accumu-late in retail stores.Anheuser-Busch DistrictManagerBob Fountain discovered such beer on a route coveredby Driver/SalesmanDon Little and supervised by RouteSupervisorDon Carter. To appease Fountain and toshow its good faith, Respondent discharged bothDriver/Salesman Little and Route Supervisor Carter.Someone then made anonymous telephone calls to An-heuser-Busch, Inc. informing them that while Little hadbeen terminated for having out-of-date beer in themarketplace,that samebeer had allegedly been pickedup by Respondent and sold to Super Discount Beverage,a retail outlet owned by none other than Respondent'sStroh DivisionManagerDavid Zimmerman. Anheuser-Busch began an investigation. As a result, it became criti-cal for Respondent to recover as much overage beer aspossible, as quickly as possible, from the market place.Respondent suspected Branum of having made the anon-ymous telephone call to Anheuser-Busch, and, as aresult,Respondent decided to follow behind Branum onhis route to try to find a reason to get rid of Branum.Respondent found that Branum, like other driver/-salesmen,was not picking up all of the overage beer athis various stops. Respondent had found the reason it feltitneeded to get ridof Branum.It then waited until thetime was right-that is, until the crisis was past and Re-spondent was no longer under imminent danger of losingitsfranchisewithAnheuser-Busch.When the crisispassed,Branum wasdischarged.Respondent argues that Branum was not dischargedfor having overage beer on his route, but rather was dis-charged because of "insubordination" in refusing tocomply with Respondent's order that he remove overagebeer from his route. This argument is pure fiction. Ap-parently, it is an attempt by Respondent to overcome thefairlyclear evidence that other driver/salesmen hadoverage beer on their routes and were not discharged.The argument is an attempt by Respondent to camou-flage the fact that it very clearly engaged in disparatetreatment of Branum. Not only did Respondent's StrohDivisionManager Zimmerman acknowledge to employ-ees Pope and Malone that he knew they had overagebeer on their routes, but in its March investigation it wasclear to Respondent that most all driver/salesmen, in-cluding Anheuser-Busch driver/salesmen,had consider-able overage beer on their routes which they failed toreturn to Respondent's warehouse in spite of GeneralManager Carter's order that they do so. Amidon's admis-sion that other drivers also failed to return overage beer,even after General Manager Carter's order, is discussedabove. In summary, then, it must be observed that Re-spondent quite clearly treatedBranum ina manner dis-parate from other dnver/salesmen because Respondentbelieved Branum had participated in making the anony-mous telephone calls to Anheuser-Busch, Inc.All this having been said, the question remains wheth-er the conduct for which Joe Branum and Mary DonJones Branum were discharged is concerted activitywhich is protected by the Act. As its alternate theory,the General Counsel argues that the conduct for whichthey were discharged, making the anonymous telephonecallstoAnheuser-Busch, Inc., is concerted activitywhich is protected by the Act, and it should therefore befound that their discharge was unlawful. The GeneralCounsel argues at some length why this activity shouldbe found to be concerted within the meaning of theBoard's recent decision inMeyers Industries,268 NLRB493 (1984). Respondent, on the other hand, concedes thatthe anonymous telephone calls were the result of con-certed activity. Such is obviously the case for two rea-sons. First, the caller had apparently obtained damagingbusiness information from another source, i.e., a fellowemployee. As an anonymous caller, the individual plac-ing that call was obviously not calling solely on behalf of TURNER BEVERAGE CO.167himself,but rather in order to effect some change whichwould affect all employees equally.Conceding that Joe Branum and Mary Don JonesBranum were engaged in concerted activity,Respondentargues at length that this activity is not protected by theAct. Afterconsiderable deliberation,I find merit to thisargument.The anonymous telephone calls to Anheuser-Busch,Inc.,which Respondent suspected Branum of making,and which led to his discharge,had little,if anything, todo with improving the wages,hours,or working condi-tions of Respondent'semployees.In the first call, thecaller stated that although employee Don Little had beendischarged for having overage beer on his route, thatsame beer had been pickedup byRespondent and soldto Super Discount Beverage,owned by Zimmerman.Viewedin its simplest form,this call was merely an at-tempt to retaliate against Respondent-and in particularagainstCarter-for dischargingLittle.There was noeffort made to get Little's job back, nor any attempt tootherwise improve the working conditions of currentemployees. The call was simply an act of retaliation. Theroot cause for the anonymous telephone calls lay in gen-eral discontentwith the management role of GeneralManager Kevin Carter.The calls did not represent an at-tempt to improve the working conditions of Respond-ent's employees,but rather were an attempt to affect theultimate direction, philosophy,and managerial policies ofRespondent. This conclusion is evidenced by the sub-stance of the first anonymous call, but it is made evenmore clear by the substance of the second call in whichthe caller specifically told Anheuser-Busch, Inc. that Re-spondent's employees were upset with Carter,his operat-ing procedures,and the way he ran the business. Thecaller stated that something should be done about Carter.In essence,the call was an attempt to force Carter's re-moval. Such action by employees, even if concerted, isnot activitywhich the Act was designed to protect.Good Samaritan Hospital,265 NLRB 618 (1982). Accord-ingly, I find that the activity which Joe Branum andMary Don Jones Branum were suspected of having en-gaged in,and which resulted in their discharges,was notactivity protected by the Act, and their discharges there-fore do not violate the Act. I will therefore recommendthat the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.RespondentTurnerBeverageCompany,Inc. is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Chauffeurs and Sales Drivers Local Union No. 402,affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica is, and has been at all times material,a labor organi-zation within the meaning of Section 2(5) of the Act.3.The activity which Joe Branum and Mary DonJones Branum were suspected of having engaged in, andwhich resulted in their discharges, was not activity pro-tected by the Act, and their discharges therefore do notviolate the Act.4.Respondent did not threaten its employees that itwas futile for them to select the Union as their collec-tive-bargaining representative,as alleged in the com-plaint,by telling employees that Respondent would notsign a collective-bargaining agreement with the Union ifitwere successful in its organizational campaign.RECOMMENDED ORDER4On the basis of the foregoing findings of fact and con-clusions of law, it is recommended that the complaint bedismissed in its entirety.4 If no exceptions are filed as providedby Sec 102 46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48of the Rules,be adopted by theBoard and allobjectionsto them shall be deemed waived for all pur-poses